Case: 1:20-cv-01017-MRB Doc #: 1-1 Filed: 12/16/20 Page: 1 of 28 PAGEID #: 4




                                                           1
Case: 1:20-cv-01017-MRB Doc #: 1-1 Filed: 12/16/20 Page: 2 of 28 PAGEID #: 5
Case: 1:20-cv-01017-MRB Doc #: 1-1 Filed: 12/16/20 Page: 3 of 28 PAGEID #: 6
Case: 1:20-cv-01017-MRB Doc #: 1-1 Filed: 12/16/20 Page: 4 of 28 PAGEID #: 7
Case: 1:20-cv-01017-MRB Doc #: 1-1 Filed: 12/16/20 Page: 5 of 28 PAGEID #: 8
Case: 1:20-cv-01017-MRB Doc #: 1-1 Filed: 12/16/20 Page: 6 of 28 PAGEID #: 9
Case: 1:20-cv-01017-MRB Doc #: 1-1 Filed: 12/16/20 Page: 7 of 28 PAGEID #: 10
Case: 1:20-cv-01017-MRB Doc #: 1-1 Filed: 12/16/20 Page: 8 of 28 PAGEID #: 11
                                        Case: 1:20-cv-01017-MRB Doc #: 1-1 Filed: 12/16/20 Page: 9 of 28 PAGEID #: 12


                                                                  COURT OF COMMON PLEAS
                                                                  HAMILTON COUNTY, OHIO




                                   BRITTANY L THOMPSON
                                       PLAINTIFF
                                                                                                     Use below number on
                                                                                                     all future pleadings
                                          -- vs --
                                                                                               No.   A 2003918
                                                                                                        SUMMONS
                                   WILLIAM NONA
                                        DEFENDANT


                                        WILLIAM NONA
                                        2161 WEST HORIZON DRIVE                        D-1
                                        HEBRON KY 41048




                                   You are notified
                                   that you have been named Defendant(s) in a complaint filed by

                                        BRITTANY L THOMPSON
                                        3536 ZINSLE AVENUE
                                        CINCINNATI OH 45213

                                                                                                       Plaintiff(s)
                                   in the Hamilton County, COMMON PLEAS CIVIL Division,
                                   AFTAB PUREVAL, 1000 MAIN STREET ROOM 315,
                                   CINCINNATI, OH 45202.
                                   You are hereby summoned and required to serve upon the plaintiff's
                                   attorney, or upon the plaintiff, if he/she has no attorney of record, a
                                   copy of an answer to the complaint within twenty-eight (28) days after
                                   service of this summons on you, exclusive of the day of service. Your
                                   answer must be filed with the Court within three (3) days after the
                                   service of a copy of the answer on the plaintiff's attorney.

                                   Further, pursuant to Local Rule 10 of Hamilton County, you are also required to
                                   file a Notification Form to receive notice of all future hearings.

                                   If you fail to appear and defend, judgement by default will be rendered
                                   against you for the relief demanded in the attached complaint.



                                   Name and Address of attorney                        AFTAB PUREVAL
                                   CHARLES H BARTLETT JR                               Clerk, Court of Common Pleas
                                   917 MAIN STREET                                        Hamilton County, Ohio
                                   SUITE 300
                                   CINCINNATI         OH           45202
                                                                                  By   RICK HOFMANN
                                                                                                              Deputy


                                                                                  Date:      November 10, 2020



                                   *D130279194*
                                   D130279194




Powered by TCPDF (www.tcpdf.org)
                                       Case: 1:20-cv-01017-MRB Doc #: 1-1 Filed: 12/16/20 Page: 10 of 28 PAGEID #: 13


                                                                  COURT OF COMMON PLEAS
                                                                  HAMILTON COUNTY, OHIO




                                   BRITTANY L THOMPSON
                                       PLAINTIFF
                                                                                                     Use below number on
                                                                                                     all future pleadings
                                          -- vs --
                                                                                               No.   A 2003918
                                                                                                        SUMMONS
                                   WILLIAM NONA
                                        DEFENDANT


                                        UBER TECHNOLOGIES INC
                                        CT CORPORATION SYSTEM                          D-2
                                        4400 EASTON COMMONS WAY STE 125
                                        COLUMBUS OH 43219



                                   You are notified
                                   that you have been named Defendant(s) in a complaint filed by

                                        BRITTANY L THOMPSON
                                        3536 ZINSLE AVENUE
                                        CINCINNATI OH 45213

                                                                                                       Plaintiff(s)
                                   in the Hamilton County, COMMON PLEAS CIVIL Division,
                                   AFTAB PUREVAL, 1000 MAIN STREET ROOM 315,
                                   CINCINNATI, OH 45202.
                                   You are hereby summoned and required to serve upon the plaintiff's
                                   attorney, or upon the plaintiff, if he/she has no attorney of record, a
                                   copy of an answer to the complaint within twenty-eight (28) days after
                                   service of this summons on you, exclusive of the day of service. Your
                                   answer must be filed with the Court within three (3) days after the
                                   service of a copy of the answer on the plaintiff's attorney.

                                   Further, pursuant to Local Rule 10 of Hamilton County, you are also required to
                                   file a Notification Form to receive notice of all future hearings.

                                   If you fail to appear and defend, judgement by default will be rendered
                                   against you for the relief demanded in the attached complaint.



                                   Name and Address of attorney                        AFTAB PUREVAL
                                   CHARLES H BARTLETT JR                               Clerk, Court of Common Pleas
                                   917 MAIN STREET                                        Hamilton County, Ohio
                                   SUITE 300
                                   CINCINNATI         OH           45202
                                                                                  By   RICK HOFMANN
                                                                                                              Deputy


                                                                                  Date:      November 10, 2020



                                   *D130279210*
                                   D130279210




Powered by TCPDF (www.tcpdf.org)
                                       Case: 1:20-cv-01017-MRB Doc #: 1-1 Filed: 12/16/20 Page: 11 of 28 PAGEID #: 14


                                                                  COURT OF COMMON PLEAS
                                                                  HAMILTON COUNTY, OHIO




                                   BRITTANY L THOMPSON
                                       PLAINTIFF
                                                                                                     Use below number on
                                                                                                     all future pleadings
                                          -- vs --
                                                                                               No.   A 2003918
                                                                                                        SUMMONS
                                   WILLIAM NONA
                                        DEFENDANT


                                        OHIO DEPARTMENT OF MEDICAID
                                        CO JOSEPH M MCCANDISH ESQ                      D-3
                                        150 EAST GAY STREET 21ST FLOOR
                                        COLUMBUS OH 43215



                                   You are notified
                                   that you have been named Defendant(s) in a complaint filed by

                                        BRITTANY L THOMPSON
                                        3536 ZINSLE AVENUE
                                        CINCINNATI OH 45213

                                                                                                       Plaintiff(s)
                                   in the Hamilton County, COMMON PLEAS CIVIL Division,
                                   AFTAB PUREVAL, 1000 MAIN STREET ROOM 315,
                                   CINCINNATI, OH 45202.
                                   You are hereby summoned and required to serve upon the plaintiff's
                                   attorney, or upon the plaintiff, if he/she has no attorney of record, a
                                   copy of an answer to the complaint within twenty-eight (28) days after
                                   service of this summons on you, exclusive of the day of service. Your
                                   answer must be filed with the Court within three (3) days after the
                                   service of a copy of the answer on the plaintiff's attorney.

                                   Further, pursuant to Local Rule 10 of Hamilton County, you are also required to
                                   file a Notification Form to receive notice of all future hearings.

                                   If you fail to appear and defend, judgement by default will be rendered
                                   against you for the relief demanded in the attached complaint.



                                   Name and Address of attorney                        AFTAB PUREVAL
                                   CHARLES H BARTLETT JR                               Clerk, Court of Common Pleas
                                   917 MAIN STREET                                        Hamilton County, Ohio
                                   SUITE 300
                                   CINCINNATI         OH           45202
                                                                                  By   RICK HOFMANN
                                                                                                              Deputy


                                                                                  Date:      November 10, 2020



                                   *D130279247*
                                   D130279247




Powered by TCPDF (www.tcpdf.org)
Case: 1:20-cv-01017-MRB Doc #: 1-1 Filed: 12/16/20 Page: 12 of 28 PAGEID #: 15
Case: 1:20-cv-01017-MRB Doc #: 1-1 Filed: 12/16/20 Page: 13 of 28 PAGEID #: 16
Case: 1:20-cv-01017-MRB Doc #: 1-1 Filed: 12/16/20 Page: 14 of 28 PAGEID #: 17
Case: 1:20-cv-01017-MRB Doc #: 1-1 Filed: 12/16/20 Page: 15 of 28 PAGEID #: 18
Case: 1:20-cv-01017-MRB Doc #: 1-1 Filed: 12/16/20 Page: 16 of 28 PAGEID #: 19
Case: 1:20-cv-01017-MRB Doc #: 1-1 Filed: 12/16/20 Page: 17 of 28 PAGEID #: 20
Case: 1:20-cv-01017-MRB Doc #: 1-1 Filed: 12/16/20 Page: 18 of 28 PAGEID #: 21
Case: 1:20-cv-01017-MRB Doc #: 1-1 Filed: 12/16/20 Page: 19 of 28 PAGEID #: 22
Case: 1:20-cv-01017-MRB Doc #: 1-1 Filed: 12/16/20 Page: 20 of 28 PAGEID #: 23
Case: 1:20-cv-01017-MRB Doc #: 1-1 Filed: 12/16/20 Page: 21 of 28 PAGEID #: 24
Case: 1:20-cv-01017-MRB Doc #: 1-1 Filed: 12/16/20 Page: 22 of 28 PAGEID #: 25
Case: 1:20-cv-01017-MRB Doc #: 1-1 Filed: 12/16/20 Page: 23 of 28 PAGEID #: 26
Case: 1:20-cv-01017-MRB Doc #: 1-1 Filed: 12/16/20 Page: 24 of 28 PAGEID #: 27
Case: 1:20-cv-01017-MRB Doc #: 1-1 Filed: 12/16/20 Page: 25 of 28 PAGEID #: 28
Case: 1:20-cv-01017-MRB Doc #: 1-1 Filed: 12/16/20 Page: 26 of 28 PAGEID #: 29
Case: 1:20-cv-01017-MRB Doc #: 1-1 Filed: 12/16/20 Page: 27 of 28 PAGEID #: 30
Case: 1:20-cv-01017-MRB Doc #: 1-1 Filed: 12/16/20 Page: 28 of 28 PAGEID #: 31
